                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                             GREENVILLE DIVISION

JONATHAN D. COOPER                                                                PETITIONER

V.                                                                NO. 4:16-CV-195-DMB-JMV

TIMOTHY MORRIS, et al.                                                         RESPONDENTS


               ORDER ADOPTING REPORT AND RECOMMENDATION

       On September 28, 2016, Jonathan Cooper filed a petition for a writ of habeas corpus

alleging that he was illegally confined by the Mississippi Department of Corrections in violation

of his Eighth, Sixth, and Fourteenth Amendment rights. Doc. #1 at 6–8. On February 21, 2019,

United States Magistrate Judge Jane M. Virden issued a Report and Recommendation

recommending that Cooper’s “petition for a writ of habeas corpus be dismissed for failure to

exhaust state remedies” and his “claims regarding the propriety of the revocation of his placement

on Earned Release Supervision … be dismissed as moot, as Mr. Cooper was later released on

parole.” Doc. #18 at 1. No objections to the Report and Recommendation were filed.

       Under 28 U.S.C. § 636(b)(1), “[a] judge of the court shall make a de novo determination

of those portions of the report … to which objection is made.” “[W]here there is no objection, the

Court need only determine whether the report and recommendation is clearly erroneous or contrary

to law.” United States v. Alaniz, 278 F. Supp. 3d 944, 948 (S.D. Tex. 2017) (citing United States

v. Wilson, 864 F.2d 1219, 1221 (5th Cir. 1989)).

       The Court has reviewed the Report and Recommendation and finds that it is neither clearly

erroneous nor contrary to law. Accordingly, the Report and Recommendation [18] is ADOPTED

as the order of this Court. Cooper’s petition for a writ of habeas corpus [1] is DISMISSED

without prejudice for failure to exhaust state remedies and, to the extent Cooper challenges the
propriety of his March 2016 Earned Release Supervision revocation, those claims are

DISMISSED as moot because Cooper was subsequently released on parole in February 2017.

Doc. #18 at 2.

       SO ORDERED, this 3rd day of May, 2019.

                                                /s/Debra M. Brown
                                                UNITED STATES DISTRICT JUDGE




                                          2
